        Case 6:20-cv-01075 Document 1 Filed 06/17/20 Page 1 of 7 PageID 1



                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION

DANIEL RYAN,
                                                                  CASE NO.: 6:20-CV-1075-ORL-_____
        Plaintiff,
v.

LOEWS ORLANDO HOTEL PARTNER, LLC,
a Limited Liability Company, d/b/a
UCF HOTEL VENTURE,

       Defendant.
_______________________________________/

                            COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, DANIEL RYAN (“Ryan”), by and through his undersigned counsel, hereby files suit

against Defendant, LOEWS ORLANDO HOTEL PARTNER, LLC, (“Loews”), a Limited Liability Company,

d/b/a UCF HOTEL VENTURE. In support thereof, Ryan alleges the following:

                                      JURISDICTION AND VENUE

        1.      This is an action to recover unpaid overtime compensation and for retaliation under the

Fair Labor Standards Act, 29 U.S.C. Section 201, et seq., as amended (“FLSA”). Plaintiff seeks unpaid

overtime wages, liquidated damages, reasonable attorneys’ fees and costs, as well as declaratory relief

and all other relief this Court deems just and proper.

        2.      Venue is proper in this Court under rule 1.02(c) of the Local Rules of the Middle District

of Florida because the unlawful employment practices were committed in Orlando, Orange County,

Florida, and because Defendant operates and does business in Orlando, Orange County, Florida.

                                     STATEMENT OF THE PARTIES

        3.      Plaintiff Ryan is an individual residing in Windermere, Orange County, Florida.
        Case 6:20-cv-01075 Document 1 Filed 06/17/20 Page 2 of 7 PageID 2



        4.      Defendant Loews is a foreign Limited Liability Company, registered to do business in

Florida, with its principal place of business in New York, New York. At all times material to this action,

Defendant maintained an office in Orlando, Florida.

        5.      Loews is an employer within the meaning of 29 U.S.C. Section 203(d). At all material

times, Loews was engaged in interstate commerce and, upon information and belief, had annual sales

of $500,000 or more.

        6.      Ryan’s damages exceed $75,000, exclusive of interest, attorneys’ fees and costs.

                                        STATEMENT OF FACTS

        7.      Ryan began his employment with Loews in or about August 2017 as a “supervisor” at

the Strong Water Tavern located at Loews Sapphire Falls Resort. The resort is part of Universal Studios

in Orlando. In that position, Ryan earned $16.00 per hour.

        8.      In or about May 2018, Ryan was promoted to Sous Chef and transferred to the Royal

Pacific Resorts Islands Dining Room. His annual salary in that position was $44,000.00.

        9.      After approximately eight (8) months, Ryan was transferred to the Bula Bar & Grill. After

six (6) months, Ryan requested and eventually received an annual salary increase to $46,000.00.

        10.     While classified by Loews as a Sous Chef, Ryan was basically responsible for food

preparation in the restaurant kitchen. Although three employees reported to him, Ryan did not perform

any managerial duties and those employees performed essentially the same day-to-day duties in the

kitchen that he did.

        11.     Ryan’s primary duties did not include the performance of office or non-manual work

directly related to the management or general business operations of Loews or its customers.

        12.     Ryan’s primary duties did not include the exercise of discretion and independent

judgment with respect to matters of significance.




                                                    2
        Case 6:20-cv-01075 Document 1 Filed 06/17/20 Page 3 of 7 PageID 3



        13.      Ryan’s job did not require the use of advanced knowledge or the engagement in artistic

or creative endeavors. His Sous Chef position did not require advanced knowledge in a field of science

or learning, that must be customarily acquired by a prolonged course of specialized intellectual

instruction.

        14.      Ryan’s work schedule as Sous Chef was from 10:00 a.m. to 8:00 p.m. each day of the

workweek. Although he typically worked at least 65 hours each week, Ryan was never paid for any of

the hours he worked over 40.

        15.      When Ryan complained to management and Human Resources about not being paid

for the overtime he was routinely required to work, Loews ignored his complaints and his manager

assigned him additional manual labor and menial tasks. Loews continued to require Ryan to work at

least 65 hours a week without paying him for the 25+ hours of overtime.

        16.      On January 21, 2020, Ryan was constructively discharged from his position as a Sous

Chef, as the conditions of his employment had become intolerable. Ryan submitted his coerced letter

of resignation and, again, asked Loews to compensate him for the unpaid overtime that had accrued

during the period that he served as a Sous Chef. Ryan received no response.

        17.      As a result of Loews’ violation of the FLSA, Ryan has suffered a loss of wages, emotional

distress, loss of enjoyment of life, and mental anguish, and Plaintiff will continue to suffer said damages

in the future.

                                              COUNT I
                                Unpaid Overtime in Violation of the FLSA

        18.      Ryan incorporates by reference each of the allegations set forth in paragraphs 1 through

17, above as if fully set out herein.

        19.      This is an action for unpaid overtime and other damages and equitable relief under the

FLSA, including, but not limited to, declaratory and injunctive relief.




                                                     3
        Case 6:20-cv-01075 Document 1 Filed 06/17/20 Page 4 of 7 PageID 4



        20.     At all relevant times, Defendant Loews was an “employer” as defined by 29 U.S.C.

Section 203(d) as it was “acting directly or indirectly in the interest of an employer in relation to an

employee.”

        21.     Plaintiff Ryan was an “employee” of Loews within the meaning of the 29 U.S.C. Section

203(e) and had been employed by Loews since in or about August 2017.

        22.     Despite Ryan’s job title as “Sous Chef” (which is not determinative), he was not

“employed in a bona fide executive, administrative, or professional capacity.” As such, Ryan is not

exempt from the overtime compensation requirement.

        23.     Upon information and belief, Loews has an annual dollar volume of sales or business

that equals or exceeds $500,000.00. Loews is also engaged in interstate commerce, transacting business

across state lines. As such, Ryan is a covered employee under the FLSA.

        24.     The FLSA requires employers to pay their employees one and one-half times the

employee's usual hourly wage for all hours worked in excess of forty hours per week. 29 U.S.C. §

207(a)(1).

        25.     Loews regularly employed Ryan in excess of 40 hours in a workweek and did not pay

him at a rate of one and one-half times his regular rate of pay for all hours worked in excess of 40 hours

in a workweek. Indeed, Ryan was not paid for more than 40 hours a week even at his regular rate of pay.

As such, Loews engaged in a pattern and practice of violating 29 U.S.C. Section 207 of the FLSA with

respect to Ryan.

        26.     Loews’ actions were deliberate, willful, and without good faith or any legal justification

within the meaning of the FLSA. Even after Ryan complained to management and Human Resources

that he was not being paid for overtime, his compensation was not corrected and, instead, he suffered

retaliation for his complaints.




                                                    4
        Case 6:20-cv-01075 Document 1 Filed 06/17/20 Page 5 of 7 PageID 5



        27.      Loews is also liable under the FLSA for failing to maintain proper time records. Ryan’s

paystubs indicate that he only worked 40 hours a week, when he routinely worked at least 65 hours a

week.

        28.      As a direct and proximate result of Loews’ unlawful conduct, Ryan has suffered, and will

continue to suffer, a loss of income and other damages and is entitled to liquidated damages and

attorneys’ fees and costs incurred in connection with this claim.

        29.      Loews’ conduct constitutes a willful violation of 29 U.S.C. Section 255(a) of the FLSA and

Loews knew and showed reckless disregard of the fact that their compensation practices were in

violation of these laws.

        30.      Ryan is entitled to recover his attorneys’ fees and costs connected with this action

pursuant to 29 U.S.C. Section 216(b).

                                                 COUNT II
                                   Retaliation in Violation of the FLSA

        31.      Ryan incorporates by reference each of the allegations set forth in paragraphs 1 through

17, above as if fully set out herein.

        32.      At all relevant times, Loews was an “employer” as defined by 29 U.S.C. Section 203(d) as

it was “acting directly or indirectly in the interest of an employer in relation to an employee.”

        33.      Plaintiff Ryan was an “employee” of Loews within the meaning of the 29 U.S.C. Section

203(e) and had been employed by Loews since in or about August 2017.

        34.      Upon information and belief, Loews has an annual dollar volume of sales or business

that equals or exceeds $500,000.00. Loews is also engaged in interstate commerce, transacting business

across state lines. As such, Ryan is a covered employee under the FLSA.

        35.      Ryan complained to Loews’ management and Human Resources Department about its

unlawful pay practice of requiring Ryan to work at least 65 hours a week without paying him for

overtime as required under the FLSA.


                                                     5
        Case 6:20-cv-01075 Document 1 Filed 06/17/20 Page 6 of 7 PageID 6



        36.      Instead of remedying the unlawful pay practice, Loews retaliated against Ryan for his

complaints by assigning him even more manual labor and menial tasks and continuing to require Ryan

to work at least 65 hours a week without overtime pay.

        37.      On January 21, 2020, Ryan was constructively discharged from his position as a Sous

Chef, as the conditions of his employment became intolerable.

        38.      Loews’ actions negatively affected the terms, conditions, and privileges of Ryan’s

employment in violation of the FLSA. 29 U.S.C. Section 215(a)(3).

        39.      Loews' actions in assigning Ryan more manual labor and menial tasks and continuing

to require Ryan to work overtime without pay, which resulted in his constructive discharge, constitute

unlawful retaliation in violation of the FLSA.

        40.      Loews’ retaliatory treatment was deliberate, willful, and without good faith or any legal

justification. Consequently, Ryan is entitled to liquidated damages in an amount equal to his lost wages

and other appropriate damages.

        41.      As a direct and proximate result of Loews’ unlawful retaliation toward Ryan, he has been

damaged in the loss of wages due, emotional distress, loss of enjoyment of life, and mental anguish,

and Ryan will continue to suffer said damages in the future. Additionally, Ryan has incurred and

continues to incur costs and reasonable attorneys’ fees.

                                          PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays that this Court:

              A. Unpaid overtime wages;

              B. An additional equal amount equal to the unpaid overtime wages as liquidated

                 damages;

              C. Prejudgment interest in the event liquidated damages are not awarded;

              D. A reasonable attorney's fee and costs; and,



                                                      6
Case 6:20-cv-01075 Document 1 Filed 06/17/20 Page 7 of 7 PageID 7



    E. Such other relief as the Court deems just and equitable.

                                       JURY DEMAND

Plaintiff demands a jury trial of all claims so triable.

Dated: June 17, 2020.

                                           Respectfully submitted,

                                           BURRUEZO & BURRUEZO, PLLC

                                           /s/ Carlos J. Burruezo, Esq.
                                           CARLOS J. BURRUEZO, ESQ.
                                           Florida Bar Number 843458
                                           carlos@burruezolaw.com
                                           docketing@burruezolaw.com
                                           BERTHA L. BURRUEZO, ESQ.
                                           Florida Bar Number 596973
                                           bertha@burruezolaw.com
                                           DEBORAH E. FRIMMEL, ESQ.
                                           Florida Bar Number 93970
                                           deborah@burruezolaw.com
                                           911 Outer Road
                                           Orlando, Florida 32814
                                           Office: 407.754.2904
                                           Facsimile: 407.754.2905

                                           Attorneys for Plaintiff, DANIEL RYAN




                                                                                  4841-0930-9629, v. 2




                                               7
